Case: 13-12470    Date Filed: 04/20/2015   Page: 1 of 4


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 13-12470
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 4:13-cv-00037-WS-GRJ



WINDSOR E. COOKS,

                                                             Plaintiff-Appellant,

                                    versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
FLORIDA DEPARTMENT OF CORRECTIONS,

                                                          Defendants-Appellees.

                         ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                               (April 20, 2015)

Before HULL, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

     Windsor E. Cooks, a state prisoner proceeding pro se, appeals the sua sponte
                Case: 13-12470       Date Filed: 04/20/2015      Page: 2 of 4


dismissal of his 42 U.S.C. § 1983 action for failure to state a claim upon which

relief may be granted. In his complaint, Cooks alleged that the Florida Department

of Corrections (“FDOC”) violated his constitutional rights by keeping him in its

custody without possessing certain probable cause affidavits that led to his arrest.1

Accordingly, Cooks sought (1) a declaration that the FDOC’s actions violated his

rights; (2) an injunction directing the FDOC to contact the clerk of the sentencing

court and state that Cooks would be immediately released from the FDOC’s

custody; and (3) compensatory and punitive damages. Upon review of the record

and the parties’ briefs, we affirm.

       We review a district court’s decision to dismiss for failure to state a claim

under 28 U.S.C. § 1915A de novo, taking the allegations in the complaint as true.

Boxer X v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006). In addition, we liberally

construe Cooks’s pro se pleadings, holding them to a less stringent standard than

those drafted by an attorney. Tannenbaum v. United States, 148 F.3d 1262, 1263

(11th Cir. 1998).

       The Prison Litigation Reform Act, in § 1915A, provides that the district

court “shall review, before docketing, if feasible or, in any event, as soon as

practicable after docketing, a complaint in a civil action in which a prisoner seeks

1
        In particular, Cooks cites Fla. Stat. § 944.17(5), which provides that the FDOC must
refuse to accept any individual for imprisonment unless the committing authority furnishes such
affidavits.


                                               2
                Case: 13-12470    Date Filed: 04/20/2015    Page: 3 of 4


redress from a governmental entity or officer or employee of a governmental

entity.” 28 U.S.C. § 1915A(a). Upon review, the district court must dismiss the

complaint if it fails to state a claim upon which relief may be granted. Id. “A

complaint is subject to dismissal for failure to state a claim if the allegations, taken

as true, show the plaintiff is not entitled to relief.” Jones v. Bock, 549 U.S. 199,

215, 127 S. Ct. 910, 920, 166 L. Ed. 2d 798 (2007).

        A prisoner is barred from challenging the legality of his conviction or

confinement in a suit for damages under § 1983 if (1) the action, if successful,

would demonstrate the invalidity of the underlying conviction or sentence; and (2)

his conviction or sentence has not been “reversed on direct appeal, expunged by

executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of

habeas corpus.” Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S. Ct. 2364, 2372,

129 L. Ed. 2d 383 (1994). As the Supreme Court stressed in Wilkinson v. Dotson,

544 U.S. 74, 125 S. Ct. 1242, 161 L. Ed. 2d 253 (2005), we must “ensure that state

prisoners use only habeas corpus (or similar state) remedies when they seek to

invalidate the duration of their confinement—either directly through an injunction

compelling speedier release or indirectly through a judicial determination that

necessarily implies the unlawfulness of the State’s custody.” Id. at 81, 125 S.Ct. at

1247.


                                           3
                 Case: 13-12470        Date Filed: 04/20/2015       Page: 4 of 4


       The district court did not err in dismissing Cooks’s complaint for failure to

state a claim because his claims are not cognizable under § 1983. In his complaint,

Cooks challenged the very fact of his physical imprisonment, and for relief, he

sought a determination that he was entitled to immediate release from

imprisonment as well as damages based on his unconstitutional imprisonment.

Because Cooks did not assert or demonstrate that his conviction or sentence had

been invalidated, he could not bring his claims under § 1983, and his sole federal

remedy was to seek a writ of habeas corpus. See Wilkinson, 544 U.S. at 81-82, 125

S.Ct. at 1248; Heck, 512 U.S. at 486-87, 114 S.Ct. at 2372; Preiser, 411 U.S. 475,

489, 500, 93 S. Ct. 1827, 1836, 1841, 36 L. Ed. 2d 439 (1973). Accordingly, the

allegations in Cooks’s complaint, liberally construed and taken as true, show that

he is not entitled to relief. 2 See Jones, 549 U.S. at 215, 127 S.Ct. at 920.

       AFFIRMED.




2
        Furthermore, it appears that Fla. Stat. § 944.17(5) does not “confer a liberty interest upon
a prisoner” or “create a cause of action for prisoners to challenge their detention under a facially
valid judgment and sentence.” Edward v. Crews, 124 So. 3d 422, 424 (Fla. Dist. Ct. App. 2013).


                                                 4